DETAILED ACTION

Response to Amendment
This Office Action is in response to Amendment filed on 11/28/2021.
	Claims 1, 2, 7, 10-11, 15-16, 20-22 have been amended.  
	Claims 1-28 are pending.
Remark of Applicants has been considered. 
 
Reason for allowance
 
 
Claims 1-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor comprising: a peak region arranged on the back surface side of the substrate and having two or more peaks of donor concentration, a high concentration region closer to a front surface than the peak region and having a gentler distribution of the donor concentration than the two or more peaks, and a low concentration region arranged closer to the front surface than the high concentration region and having a lower donor concentration than the high concentration region, the high concentration region has an increase part in which the donor concentration increases and the hydrogen concentration decreases from the back surface side toward the front surface side of the substrate, and the hydrogen concentration of the high concentration region is lower than the hydrogen concentration of the peak that is closest to the high concentration region in the peak region. 
s 21-28 are allowed.
The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method of forming a semiconductor comprising: doping protons on substrate to form a peak region arranged on the back surface side of the substrate and having two or more peaks of donor concentration and two or more peaks of hydrogen concentration corresponding to the two or more peaks of the donor concentration, and the donor concentration of the peak region is lower than the hydrogen concentration, forming a defect region extending in a depth direction of the substrate, and annealing the substrate after doping protons and after forming the defect region wherein in the annealing the substrate, the high concentration region is formed by diffusing hydrogen deeper than a range region of the protons doped in the doping protons, the high concentration region having an increase part in which the donor concentration increases and the hydrogen concentration decreases from the back surface side toward the front surface side, and having a hydrogen concentration lower than the hydrogen concentration of the peak that is closest to the front surface side of the substrate, the substrate is arranged closer to the front surface than the high concentration region and includes a lower donor concentration region. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818